DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  it is in improper method form. Appropriate correction is required.

Claim 28 is objected to because of the following informalities:  claim 28 recites “a synchronization button , wherein adapted for wireless synchronization with the said emergency support apparatus, life-support network and other accessorial devices.;”. The period needs to be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claims 15-28 recite “…wherein adapted to…” and “…wherein…” clauses throughout all these claims; however it is unclear if each of these clauses are a limitation. Please see MPEP 2111.04. Therefore these claims are deemed indefinite. 

Claim 15 recites “method of device removal”; however it is unclear what “device” the applicant is referring to. Therefore this claim is deemed indefinite. Claims 16-28 are rejected the same because they depend upon claim 15.

Claim 15 recites a “PMU”; however it is unclear what a “PMU” is. Therefore this claim is deemed indefinite. Claims 16-28 are rejected the same because they depend upon claim 15.

 Claim 15 recites the limitation “the emergency and abduction events” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. Claims 16-28 are rejected the same because they depend upon claim 15.

Claim 15 recites “to wirelessly communicate the information between primary network and life-support network”; however it is unclear what “information” is being communicated. Therefore this claim is deemed indefinite. Claims 16-28 are rejected the same because they depend upon claim 15.

renewable method to power the said apparatus”. It unclear what a “renewable method” is. Therefore this claim is deemed indefinite. Claims 16-28 are rejected the same because they depend upon claim 15.

Claim 16 recites “The apparatus in Claim 15 further comprises a real-time system comprising…”; however it is unclear how an apparatus comprises a system. There is insufficient antecedent basis for this limitation in the claim. Claims 17-19 are rejected the same because they depend upon claim 16.

Claim 16 recites “wherein an emergency command is triggered and broadcasted by the primary network and life-support network”; however it is unclear how the emergency command is triggered. Therefore this claim is deemed indefinite. Claims 17-19 are rejected the same because they depend upon claim 16.

Claim 16 recites “a step, wherein an alert command adapted to trigger by the primary network and life-support network; a step on triggering the said emergency command, wherein adapted to communicate the said missing note”; however it is unclear how the emergency command and alert command are triggered. Therefore this claim is deemed indefinite. Claims 17-19 are rejected the same because they depend upon claim 16.

Claim 16 recites the limitation "the information about the SWARM devices" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-19 are rejected the same because they depend upon claim 16.

Claim 16 recites “the missing note” in line 18. There is insufficient antecedent basis for this limitation in the claim. Claims 17-19 are rejected the same because they depend upon claim 16. It also unclear what a “missing note” is. Therefore this claim is deemed infinite.

Claim 16 is directed is towards a system; however the claim recites “a step” several times throughout the claim. It is unclear how a system comprises “a step”. Therefore this claim is deemed indefinite. Claims 17-19 are rejected the same because they depend upon claim 16.

Claim 16 recites “wherein adapted to communicate the information between the said primary network and life-support network” in the last limitation. However it is unclear what “information” is being communicated. Claims 17-19 are rejected the same because they depend upon claim 16.

Claim 16 recites “near-by devices”; however it is unclear what the “near-by devices” are. Therefore this claim is deemed indefinite. Claims 17-19 are rejected the same because they depend upon claim 16.

Claim 16 recites “the SWARM devices” in line 15. There is insufficient antecedent basis for this limitation in the claim. Claims 17-19 are rejected the same because they depend upon claim 16.



Claim 17 recites “a step, wherein adapted to verify and recognize the pressure data for valid abduction range, realistic range, method of device removal, device status and force of removal; a step, wherein adapted to validate if the bio-signal data is in realistic range and if the device is worn by user; a step, wherein adapted to verify pre-clinical or abduction emergency”; however it is unclear how the data is verified and validated. Therefore this claim is deemed indefinite. Claims 18-19 are rejected the same because they depend upon claim 17.

Claim 17 recites “the bio-signal” in line 5. There is insufficient antecedent basis for this limitation in the claim. Claims 18-19 are rejected the same because they depend upon claim 17.

Claim 17 recites “to verify pre-clinical or abduction emergency”; however is unclear what a pre-clinical emergency is. Therefore this claim is deemed indefinite. Claims 18-19 are rejected the same because they depend upon claim 17.

Claim 17 recites “a step, wherein adapted to alert the life-support network automatically on identification of the user's life at risk”; however it is unclear a user’s life is identified as being at risk. Therefore this claim is deemed indefinite. Claims 18-19 are rejected the same because they depend upon claim 17.


Claim 18 recites “the present medical condition” in line 14. There is insufficient antecedent basis for this limitation in the claim. Claim 19 is rejected the same because they depend upon claim 18.

Claim 18 recites “the said trigger commands” in last line. There is insufficient antecedent basis for this limitation in the claim. Claim 19 is rejected the same because they depend upon claim 18.

Claims 18-20 recite a plurality of “…functionality…” limitations; however it is unclear what is/are the corresponding structure(s)/device(s) for performing each of the “…functionality…” limitations. Therefore these claims are deemed indefinite.

Claim 19 recites “The apparatus of claim 17…”; however claim 17 is directed towards a method. Therefore this claim is deemed indefinite. 

Claim 19 recites “the personal network” in line 3. There is insufficient antecedent basis for this limitation in the claim. 



Claim 19 recites “recognized events of emergency”; however it is unclear what “recognized events of emergency” are. Therefore this claim is deemed indefinite. 
 
Claim 21 recites “sponge-like material”; however it is unclear what applicant means by “sponge-like”. Therefore this claim is deemed indefinite. Claims 22-23 are rejected the same because they depend upon claim 21.

Claim 21 recites “the physical pressure” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 22-23 are rejected the same because they depend upon claim 21.

Claim 21 recites “the victimizer” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 22-23 are rejected the same because they depend upon claim 21.

Claim 22 recites “the inner surface” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 23 is rejected the same because they depend upon claim 22.

Claim 23 recites “a detachable heat regulating case”; however it is unclear how the case is heat regulated. Therefore this claim is deemed indefinite.



Claim 24 recites “a pressure sensor, wherein adapted to record the pressure data”; however it is unclear how the “pressure sensor” of claim 24 differs from the “a pressure sensor set, wherein adapted to recognize force and method of device removal” of claim 15. Therefore this claim is deemed indefinite. Claim 25 is rejected the same because it depends upon claim 24.

Claim 24 recites the limitation "the frame comprising plurality of biosensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 is rejected the same because it depends upon claim 24.

Claim 26 recites “at least four pressure sensors placed on corners of a frame, wherein adapted to accurately track pressure data, direction of removal, force of removal and other parameters”; however it is unclear what the “other parameters” are. Therefore this claim is deemed indefinite. Claim 27 is rejected the same because it depends upon claim 26.

Claim 26 recites “a contact surface of the frame comprising plurality of biosensors, wherein adapted to record biological and health data”; however it is unclear if the “plurality of biosensors” are different from the “biosensor set comprising blood glucose sensor, blood 

Claim 28 recites the limitations "the motion noise" and “the movement data” in line 8.  There is insufficient antecedent basis for these limitations in the claim. 

Claim 28 recites the limitation "the speed and location" in line 10.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 28 recites “a USB module, wherein adapted to plug to external devices, power the device”; however it is unclear what “device” the applicant is referring to. Therefore this claim is deemed indefinite.

Claim 28 recites “the plurality of emergency conditions” in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Claim 28 “a wireless antennae set of WLAN, Bluetooth, GSM and GPS, wherein adapted for wireless communication and to track the speed and location”; however it is unclear what/who is being tracked. Therefore this claim is deemed indefinite.

Claim 28 recites “An accessorial emergency support apparatus wirelessly synchronized to the apparatus in Claim 15, which comprises:… a synchronization button , wherein adapted for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amis (US 20140118140 A1) in view of Bitoun (US 20140329214 A1).

Regarding claim 15, Amis discloses an automated emergency support apparatus comprising: 
a biosensor frontend connected to a biosensor set comprising blood glucose sensor, blood pressure sensor, pulse sensor, stress sensor and temperature sensor, wherein adapted to extract biological and health information ([0048] sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); 
[0053] In another embodiment, the personal safety device 102 includes a touch sensitive case 208 that can activate the panic feature upon application of a certain amount of pressure. When the user 100 exerts pressure in excess of a threshold amount, the panic feature is activated. This feature is especially useful in situations where the user 100 cannot speak or make sounds. [0058] In another embodiment, a personal safety device 102 can include one or more tamper-resistant or tamper-proof bracelets, anklets, straps or harnesses to secure the personal safety device 102 to a person. In this way, small children who might be liable to remove and lose the personal safety device 102 will be thwarted. Similarly, a perpetrator probation program can use a personal safety device 102 to track an offender's location without the risk that the offender will remove the device. In one embodiment, if the personal safety device 102 is removed, the personal safety device 102 can automatically transmit a message to a relay to a remote monitoring center 108 indicating this event. ); 
an accelerometer, wherein adapted to extract real-time movement feedback and motion data ([0064] the device 102 may include accelerometers and other motion sensors); 
a video camera module and a micro-mic module, wherein adapted to record and perceive the emergency and abduction events ([0044] A personal safety device 102 in one embodiment can be hand-held and/or wearable with a form factor similar to that of a portable electronic device such as (but not limited to) a cellular phone, digital music player or digital camera. [0050] By way of a non-limiting example, the user can depress the panic button 104 once to begin recording sound through microphone 210 and optionally begin recording still or moving images (e.g., MPEG-4) through a digital camera having lens 214.); 
[0044] A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user. [0089] This enhanced location information includes not only GPS coordinates, but also information collected from nearby WiFi hotspots, RFID sensors, Bluetooth sensors, and other short-range communication protocols. This information can include the name of nearby businesses that are transmitting WiFi or other communication signals.); 
a display, wherein adapted to operate the said apparatus (fig. 2; [0045] The personal safety device 102 includes a display); 
a network of wirelessly synchronized accessorial mobile devices, wherein adapted to operate the said apparatus ([0050] the remote monitoring center 108 so that the dispatch operator 10 can listen in, monitor, view the situation, and also take control of the device 102 if necessary. [0167] In another embodiment, the safety network includes safety patrols of groups of volunteers that can orient people to join or pass by one of these. These groups or hordes of people might be on constant roaming patrols and the remote monitoring center can direct them to areas where people need company to get home. The group can also "swarm" an area lacking law and order or which is currently dangerous. This would mean brining dozens or hundreds of volunteers to "take back" a neighborhood.); 
the said primary network and life-support network comprising the said apparatus, client devices, central server, parent device, guardian device, SOS network and stranger devices in location vicinity (fig. 1; [abstract] The disclosure generally relates to providing a network of security volunteers who can opt-in to provide security services and/or a physical presence to deter, distract, delay, or prevent a potentially threatening situation.).
However Amis does not expressly disclose a power supply unit comprising a PMU, a USB module and a supercapacitor-battery set, wherein adapted to manage the power supply; a supercapacitor-energy harvester set attached to the said PMU, wherein adapted as a renewable method to power the said apparatus; a microprocessor with inbuilt memory, wherein adapted to compute and store data. Although [0045] the personal safety device 102 comprises a battery. [0136] memory devices, memory stick, flash RAM, static RAM, non-volatile memory, magnetic or optical cards, nanosystems (including molecular memory ICs), or any type of media or device suitable for storing instructions and/or data).
Bitoun, from a similarid of endeavor teaches, a power supply unit comprising a PMU (fig. 1; [0017] power management module used to regulate use of the batteries (which are preferably re-chargeable).), a USB module and a supercapacitor-battery set, wherein adapted to manage the power supply ([0034] These circuits are preferably decoupled with decouplers composed of capacitors and inductors, that reduce the noise to the power supply lines. [0078] Peripheral Unit --USB Charging and Battery Monitoring Module); a supercapacitor-energy harvester set attached to the said PMU ([0034] These circuits are preferably decoupled with decouplers composed of capacitors and inductors, that reduce the noise to the power supply lines.), wherein adapted as a renewable method to power the said apparatus ([0078] Peripheral Unit --USB Charging and Battery Monitoring Module); a microprocessor with inbuilt memory, wherein adapted to compute and store data ([0017] microprocessor (MCU) is for code execution from the sensors to perform the diagnostic functions. The output from the microprocessor is then sent for storage in, e.g., a mini SD card or transmitted for storage to another device (using e.g., a USB port and USB drive) or to a wireless communication module.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a power supply unit comprising a PMU, a USB module and a supercapacitor-battery set, wherein adapted to manage the power supply; a supercapacitor-energy harvester set attached to the said PMU, wherein adapted as a renewable method to power the said apparatus; a microprocessor with inbuilt memory, wherein adapted to compute and store data as suggested by Bitoun in the apparatus taught by Amis in order to  monitor physiological conditions of a person and regulate use of the batteries (as suggested in Bitoun abstract and [0014] and [0017]).

Regarding claim 16, Amis in view of Bitoun discloses the apparatus in Claim 15 further comprises a real-time system comprising: 
a step, wherein an emergency command is triggered and broadcasted by the primary network and life-support network (Amis [0009] In addition, current personal GPS devices that are worn or carried allow an individual's location to be tracked and, in some cases, allow help to be summoned in an emergency by transmitting the current location of the individual to providers of emergency services. [0020] In an embodiment, the disclosure relates to a method of requesting the aid of safety volunteers, comprising: receiving at a server, a distress signal including a location data, from a first mobile device; identifying, by the server, a safety volunteer having a location within a predetermined vicinity of the location data, wherein the safety volunteer is pre-screened by the server; and transmitting, by the server, a message to the safety volunteer, the message including the location data. [0145] Similarly, the speaker can be a remote speaker integrated within a vehicle, home security/entertainment center, or public address system. The remote monitoring center 108 can utilize the remote speaker to broadcast messages to warn or alert perpetrators.); 
a step, wherein adapted to extract pulse rate, breathing rate, stress levels, blood pressure levels, blood glucose levels, neural activity and oxygen saturation are computed from the said sensors (Amis [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); 
a step, wherein adapted to extract pressure data, force of removal, method of device removal, kidnapper pattern, impact of abduction, seriousness of the emergency condition, speed and motion data (Amis [0052] In another embodiment, the panic feature can be activated with a voice command or by a sound, or by applying pressure to the surface of the personal safety device 102.); 
a step, wherein adapted to initialize wireless networks of GPS, WLAN, GSM and BLE (Amis [0044] A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user. [0089] This enhanced location information includes not only GPS coordinates, but also information collected from nearby WiFi hotspots, RFID sensors, Bluetooth sensors, and other short-range communication protocols. This information can include the name of nearby businesses that are transmitting WiFi or other communication signals.); 
Amis [0044] A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user. [0089] This enhanced location information includes not only GPS coordinates, but also information collected from nearby WiFi hotspots, RFID sensors, Bluetooth sensors, and other short-range communication protocols. This information can include the name of nearby businesses that are transmitting WiFi or other communication signals.); 
a step, wherein near-by devices are recognized; a step, wherein adapted to create a SWARM network from the said near-by devices; a step, wherein adapted to extract the information about the SWARM devices; a step, wherein adapted to extract shortest and robust communication pathway from the said wireless networks and the said SWARM network (Amis [0167] In another embodiment, the safety network includes safety patrols of groups of volunteers that can orient people to join or pass by one of these. These groups or hordes of people might be on constant roaming patrols and the remote monitoring center can direct them to areas where people need company to get home. The group can also "swarm" an area lacking law and order or which is currently dangerous. This would mean brining dozens or hundreds of volunteers to "take back" a neighborhood.); 
a step, wherein adapted to record the missing note from the said primary devices ([0087] The "pre-screen" service also allows a user to record events, persons, scenes, etc. and provide valuable information that may be used in the investigation of a crime, in the search for a kidnapping victim or missing person); 
Amis [0152] For example, the Algorithm 601 can constantly receive real-time information from the user's personal safety device, such as location coordinates, speed of travel, audio/video/image data, temperature and moisture data, etc. This data can be transmitted in real-time without the user's knowledge whenever the device is active, and/or upon activation of a trigger or button by the user. In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center.); 
a step on triggering the said emergency command, wherein adapted to communicate the said missing note, the said extracted and recorded data to the said primary network and life- support network through the said wireless networks and the said shortest and robust communication pathway (Amis [0123] In another embodiment, upon receiving information from a personal safety device 102, the communication system 104 and/or remote monitoring center 108, in addition to contacting the emergency response systems, can also automatically contact one or more other clients (e.g., a child's parents, a friend or spouse, an employer, etc.). [0087] The "pre-screen" service also allows a user to record events, persons, scenes, etc. and provide valuable information that may be used in the investigation of a crime, in the search for a kidnapping victim or missing person. Collection of this information also warns the potential perpetrator that they have been recorded and that the monitoring service is aware of them and has locatable information such as their name, birth date, vehicle license number, home address, business name, etc. [0121] In another embodiment, the communication system 104 may be coupled to a satellite that can provide imagery that may assist in locating missing persons or fleeing perpetrators. The satellite image may be used to direct airborne support such as airplanes and helicopters to track individuals. The airborne support can itself also be used to collect images and data, and the airborne support may be unmanned reconnaissance drones. [0152] For example, the Algorithm 601 can constantly receive real-time information from the user's personal safety device, such as location coordinates, speed of travel, audio/video/image data, temperature and moisture data, etc. This data can be transmitted in real-time without the user's knowledge whenever the device is active, and/or upon activation of a trigger or button by the user. In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center.); and 
a step, wherein adapted to communicate the information between the said primary network and life-support network (Amis [0152] For example, the Algorithm 601 can constantly receive real-time information from the user's personal safety device, such as location coordinates, speed of travel, audio/video/image data, temperature and moisture data, etc. This data can be transmitted in real-time without the user's knowledge whenever the device is active, and/or upon activation of a trigger or button by the user. In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center.).

Regarding claim 17, Amis in view of Bitoun discloses the system in Claim 16 further comprises an automatic emergency triggering method comprising: a step, wherein adapted to verify and recognize the pressure data for valid abduction range, realistic range, method of device removal, device status and force of removal (Amis [0053] In another embodiment, the personal safety device 102 includes a touch sensitive case 208 that can activate the panic feature upon application of a certain amount of pressure. When the user 100 exerts pressure in excess of a threshold amount, the panic feature is activated. This feature is especially useful in situations where the user 100 cannot speak or make sounds. [0058] In another embodiment, a personal safety device 102 can include one or more tamper-resistant or tamper-proof bracelets, anklets, straps or harnesses to secure the personal safety device 102 to a person. In this way, small children who might be liable to remove and lose the personal safety device 102 will be thwarted. Similarly, a perpetrator probation program can use a personal safety device 102 to track an offender's location without the risk that the offender will remove the device. In one embodiment, if the personal safety device 102 is removed, the personal safety device 102 can automatically transmit a message to a relay to a remote monitoring center 108 indicating this event. ); a step, wherein adapted to validate if the bio-signal data is in realistic range and if the device is worn by user (Amis [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); a step, wherein adapted to verify pre-clinical or abduction emergency (Amis [0053] In another embodiment, the personal safety device 102 includes a touch sensitive case 208 that can activate the panic feature upon application of a certain amount of pressure. When the user 100 exerts pressure in excess of a threshold amount, the panic feature is activated. This feature is especially useful in situations where the user 100 cannot speak or make sounds.); and a step, wherein adapted to alert the life-support network automatically on identification of the user's life at risk (Amis [0152] For example, the Algorithm 601 can constantly receive real-time information from the user's personal safety device, such as location coordinates, speed of travel, audio/video/image data, temperature and moisture data, etc. This data can be transmitted in real-time without the user's knowledge whenever the device is active, and/or upon activation of a trigger or button by the user. In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center.).

Regarding claim 18, Amis in view of Bitoun discloses the apparatus in Claim 17 further has a child tracking application comprising: an emergency button and an alert button, wherein adapted to trigger and to activate emergency or alert command in the life support network (fig. 1; Amis [0152] For example, the Algorithm 601 can constantly receive real-time information from the user's personal safety device, such as location coordinates, speed of travel, audio/video/image data, temperature and moisture data, etc. This data can be transmitted in real-time without the user's knowledge whenever the device is active, and/or upon activation of a trigger or button by the user. In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center.); a missing note functionality, wherein adapted to record the information about the user from the primary network and the SOS network (Amis [0087] The "pre-screen" service also allows a user to record events, persons, scenes, etc. and provide valuable information that may be used in the investigation of a crime, in the search for a kidnapping victim or missing person); a functionality, wherein adapted to record and display location, transportation mode, speed, device status, method of unbuckling, the missing note, current biological condition and user information on the said SOS network, the client devices and nearby network devices (Amis fig. 1; [0043] The communication and dispatch system 122 comprises means to store and access communications information, a user database, an emergency services database, map display information, and unit identifier and alarm status display information. In a preferred embodiment, display console displays the alarm signal origination location, the user identification, and an alarm code, as described in more detail in FIG. 2 below. A number of suitable map programs incorporating many of these features are commercially available and suitable for use with the present invention. [0045] The personal safety device 102 includes a display (e.g., liquid crystal, light emitting diode, plasma, or other suitable display) which can be used to display status information and messages. [0126] FIG. 4 is an illustration of an exemplary dispatch interface in accordance to certain embodiments of the invention. The dispatch interface 400 visually depicts the path of a personal safety device 102 on a satellite or street map display 402 as well as a projected path based on the current direction and travel speed of the personal safety device 102. In addition, the dispatch interface 400 provides the ability to playback images/movies/videos and sounds that were recorded on the personal safety device 102 at given geographic locations in the audio/visual display 406.); a vitals monitor functionality, wherein adapted to monitor detailed live biological signals on the primary and life-support network application (Amis fig. 1; [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); a send tracking update functionality, wherein adapted to update and share data to the said life- support network (Amis [0126] FIG. 4 is an illustration of an exemplary dispatch interface in accordance to certain embodiments of the invention. The dispatch interface 400 visually depicts the path of a personal safety device 102 on a satellite or street map display 402 as well as a projected path based on the current direction and travel speed of the personal safety device 102. In addition, the dispatch interface 400 provides the ability to playback images/movies/videos and sounds that were recorded on the personal safety device 102 at given geographic locations in the audio/visual display 406.); a functionality, wherein adapted to display real-time biological information comprising short description on the present medical condition and real-time data on pulse rate, breathing rate, oxygen saturation, neural Activity, blood glucose levels, blood pressure data, stress levels and body temperature (Amis [0045] The personal safety device 102 includes a display (e.g., liquid crystal, light emitting diode, plasma, or other suitable display) which can be used to display status information and messages.); and an abduction alert functionality, wherein adapted to display abduction alert on recognizing the said trigger commands (Amis [0045] The personal safety device 102 includes a display (e.g., liquid crystal, light emitting diode, plasma, or other suitable display) which can be used to display status information and messages. By way of a non-limiting example, status information could include location information, battery life, an indication of whether or not the personal safety device 102 is within range of a receiver, paging/e-mail messages, caller identification, music selections, images, games, and information entered from keypad 206. Claim 5. The method of claim 1, further comprising displaying a visual map using the location data on a second mobile device.).

Regarding claim 19, Amis in view of Bitoun discloses the apparatus in Claim 17 further has a clinical emergency application comprising: an alert network button, an alert SOS button and an alert all button, wherein adapted to trigger alert in the personal network, SOS network and nearby network devices in the vicinity (Amis [0152] For example, the Algorithm 601 can constantly receive real-time information from the user's personal safety device, such as location coordinates, speed of travel, audio/video/image data, temperature and moisture data, etc. This data can be transmitted in real-time without the user's knowledge whenever the device is active, and/or upon activation of a trigger or button by the user. In another embodiment, the data can be transmitted upon a request signal from the remote monitoring center.); a predicted clinical condition functionality and an automated medical condition description functionality, wherein adapted to diagnose, record and display the medical condition of the user (Amis [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user. Also see Bitoun abstract and [0014] A device for diagnosing stress and other conditions which cause stress-like physiological responses has its components preferably contained in a wristband, to be worn by the user. The device can capture physiological information that is processed, then recorded, for later access, and/or displayed immediately. The information can also be wirelessly transmitted to a user's cell phone, computer or anywhere else for storage or analysis, or transferred from a port on the device to a flash drive or other storage medium.); a functionality, wherein adapted to record and display location, transportation mode and transportation speed (Amis [0040] The services and embodiments provided by the remote monitoring center 108 and described herein are powered by an intelligent security assessment algorithm which synthesizes various data inputs to provide a security assessment of a user, environment, or situation. The security assessment algorithm, named the Victor Algorithm, utilizes data from the user and user device, such as location coordinates, path and speed of travel, past movement history and patterns, temperature and sounds (i.e. irregular noises) from the user's surroundings, and images and video of the user's surroundings.); a functionality, wherein adapted to display real-time biological information Amis [0043] In an embodiment, the remote monitoring center 108 is staffed by one or more dispatch operators 120 and includes a communication and dispatch system 122 which may include a telephone system, one or more data modems, a computer system, and one or more display consoles); a functionality, wherein adapted to record and display user information comprising data on user name, age, gender, medical plan and medical insurance number (Amis [0132] In an embodiment, the user information display 404 can also display demographic information about the user, such as age, sex, race, height, weight, and if the user has any medical conditions. For example, the display 404 can indicate whether the user 100 is a diabetic, or handicapped. Such information can further assist the dispatch operator 120 in providing the appropriate assistance to the user 100.); a vitals monitor functionality, wherein adapted to monitor real-time medical signals on the primary and life-support network Amis [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user. Also see Bitoun abstract and [0014] A device for diagnosing stress and other conditions which cause stress-like physiological responses has its components preferably contained in a wristband, to be worn by the user. The device can capture physiological information that is processed, then recorded, for later access, and/or displayed immediately. The information can also be wirelessly transmitted to a user's cell phone, computer or anywhere else for storage or analysis, or transferred from a port on the device to a flash drive or other storage medium.); a send tracking update functionality, wherein adapted to update and share data to the said life- support network (Amis fig. 1; [0066] In Phase Two, users can access via the portable safety device 102 a "Check-In" service, "GPS Track & Log" feature, "Speaker On" function, "My Friends Network", "Personal Guard", and "Date Safe". [0067] The "GPS Track & Log" feature allows the user to activate GPS tracking on their device 102, which enables the center 108 to track the user's movements and route during a specific time period. In an embodiment, GPS tracking is always active and the device is constantly being tracked and its movements logged by the center 108.); and a medical alert functionality, wherein adapted to display medical alert on the said life-support network on recognized events of emergency or on manually triggering emergency/alert command (Amis [0039] The remote monitoring center 108 serves as a go-between the user 100 and various service providers and first responders, such as police departments 110, emergency medical service (EMS) providers 112. [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user. [0106] Safety Network for Medical Use. For example, if a group of individuals were trapped during an earthquake and needed medical help, a physician or health care provider can access information provided by the security network to assess the needs of individuals and/or to perform a triage helping first responders make resource decisions accordingly. This information can include, for example, pre-existing health conditions of the user, drug interactions and allergies, and next of kin information. [0132] In an embodiment, the user information display 404 can also display demographic information about the user, such as age, sex, race, height, weight, and if the user has any medical conditions.).

Regarding claim 20, Amis in view of Bitoun discloses the apparatus in Claim 15 further wirelessly connected and synchronized to an accessorial mobile device comprising: a mic and a video camera, wherein adapted to capture, record and perceive the plurality of the emergency events (Amis [0050] Furthermore, the personal safety device 102 includes a panic button 204, which can be button, switch, or other-touch sensitive device can be used to activate a safety feature of the personal safety device 102. By way of a non-limiting example, the user can depress the panic button 104 once to begin recording sound through microphone 210 and optionally begin recording still or moving images (e.g., MPEG-4) through a digital camera having lens 214. [0135] In one embodiment, the system 500 includes a sound recorder module 501 and image recorder module 502 that provide sound and image/movie/video recording capabilities, respectively. As with the other modules, modules 501 and 502 can provide services for capturing sound and images to other modules through a message interface. In one embodiment, the modules can store captured information in the database 512. In another embodiment, the modules can provide captured sounds/images/movies/videos in a message. Both modules can also implement hardware interfaces to allow any number of hardware devices (e.g., microphones, digital still/video cameras) to be easily plugged into the system. In another embodiment, modules 416 and 418 can be integrated into a single module. ); a speaker, wherein adapted to perceive the responses of the life-support network (Amis [0066] In Phase Two, users can access via the portable safety device 102 a "Speaker On" function. [0069] The "Speaker On" feature automatically connects the device 102 to the remote monitoring center 108 so that the dispatch operator 120 can listen to the user's surroundings and environment, as well as speak to the user or to the surroundings via the speaker in the device 102.); a display, wherein adapted to trigger emergency/alert commands and to access the in-built applications (Amis [005] If the user believes that they may be in danger, additionally pressing the panic button 104 one or more times in succession can activate an emergency channel wherein the user's current location, speed, direction of travel and some or all of the collected sound and/or image information can be transmitted (e.g., as one or more data packets on a mobile telephone, such as a cellular telephone, a mobile telephone network or a mobile LAN or other wireless network as described above) from the personal safety device 102 to a remote monitoring center 108 wherein help can be automatically summoned on behalf of the user 100. In another embodiment, the button 203 can be depressed to begin sending automatic data feeds, such as video, voice, image still feeds, etc., to the remote monitoring center 108 so that the dispatch operator 10 can listen in, monitor, view the situation, and also take control of the device 102 if necessary. [0167] In another embodiment, the safety network includes safety patrols of groups of volunteers that can orient people to join or pass by one of these. These groups or hordes of people might be on constant roaming patrols and the remote monitoring center can direct them to areas where people need company to get home. The group can also "swarm" an area lacking law and order or which is currently dangerous. This would mean brining dozens or hundreds of volunteers to "take back" a neighborhood.); and a functionality, wherein adapted for computational and data storage purposes (Amis fig. 1).

Regarding claim 21, Amis in view of Bitoun discloses the apparatus in Claim 15 further comprising: a belt buckle comprising inbuilt pressure sensor, wherein adapted to track the Amis [0052] In another embodiment, the panic feature can be activated with a voice command or by a sound, or by applying pressure to the surface of the personal safety device 102.); a belt, wherein the said belt comprises inner cloth with sponge-like material to avoid motion errors; and stickable surface pad and adhesive surface on tail ends of the said belt, where adapted to fasten the device (Amis [0033] The personal safety device 102 can be a standalone personal safety device, or can be incorporated into a cellular phone, portable music player, keychain, pager, PDA, or other portable communication device. In another embodiment, the personal safety device 102 can be worn (i.e. “a belt”) on the user 100).

Regarding claim 22, Amis in view of Bitoun discloses the apparatus in Claim 21 further comprising: a magnetically attractable buckle element, wherein the pressure sensor is embedded on the inner surface; a magnetic buckle element, wherein adapted to attract to the said magnetically attractable buckle element; a clamp attached to the said buckle elements, wherein adapted to hold the said magnetically attractable buckle element and magnetic buckle element; and a spring-like hinge attached to the said clamp, wherein adapted to create a clutching action (Amis [0033] The personal safety device 102 can be a standalone personal safety device, or can be incorporated into a cellular phone, portable music player, keychain, pager, PDA, or other portable communication device. In another embodiment, the personal safety device 102 can be worn (i.e. “a belt”) on the user 100).

Regarding claim 23, Amis in view of Bitoun discloses the apparatus in Claim 21 further has a detachable heat regulating case (Amis [0044] the personal safety device comprises a housing) comprising: a contact surface comprising plurality of biosensors, wherein adapted to extract the biological and health data (Amis [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); and a belt hole element, wherein adapted to allow the belt (Amis [0033] The personal safety device 102 can be a standalone personal safety device, or can be incorporated into a cellular phone, portable music player, keychain, pager, PDA, or other portable communication device. In another embodiment, the personal safety device 102 can be worn (i.e. “a belt”) on the user 100).

Regarding claim 24, Amis in view of Bitoun discloses the apparatus in Claim 15 further comprises: a pressure sensor, wherein adapted to record the pressure data (Amis [0053] In another embodiment, the personal safety device 102 includes a touch sensitive case 208 that can activate the panic feature upon application of a certain amount of pressure. When the user 100 exerts pressure in excess of a threshold amount, the panic feature is activated.); a contact surface of the frame comprising plurality of biosensors, wherein adapted to record biological and health data (Amis [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user. Bitoun fig. 1 illustrates biological sensors); at least an additional pressure sensor affixed on a detachable buckle frame of a front strap, wherein adapted to track the pressure data during events of aggressively unstrapping the device and emergency (Amis [0058] In another embodiment, a personal safety device 102 can include one or more tamper-resistant or tamper-proof bracelets, anklets, straps or harnesses to secure the personal safety device 102 to a person. In this way, small children who might be liable to remove and lose the personal safety device 102 will be thwarted. Similarly, a perpetrator probation program can use a personal safety device 102 to track an offender's location without the risk that the offender will remove the device. In one embodiment, if the personal safety device 102 is removed, the personal safety device 102 can automatically transmit a message to a relay to a remote monitoring center 108 indicating this event.); and a buckle tongue on the buckle and free-loop attached to the said front strap, wherein adapted to fasten the apparatus through a back strap with plurality of adjustment holes (Amis [0033] The personal safety device 102 can be a standalone personal safety device, or can be incorporated into a cellular phone, portable music player, keychain, pager, PDA, or other portable communication device. In another embodiment, the personal safety device 102 can be worn (i.e. “a belt”) on the user 100).

Regarding claim 25, Amis in view of Bitoun discloses the apparatus in Claim 24 further comprises rounded casing structure, wherein adapted to evade cuts and injuries (Amis fig. 1 illustrates a round casing structure of personal safety device 102).

Regarding claim 26, Amis in view of Bitoun discloses the apparatus in Claim 15 further comprising: at least four pressure sensors placed on corners of a frame, wherein adapted to Amis [0053] In another embodiment, the personal safety device 102 includes a touch sensitive case 208 that can activate the panic feature upon application of a certain amount of pressure. When the user 100 exerts pressure in excess of a threshold amount, the panic feature is activated. This feature is especially useful in situations where the user 100 cannot speak or make sounds.); a contact surface of the frame comprising plurality of biosensors, wherein adapted to record biological and health data (Amis [0048] In another embodiment, signaling can be activated by sensors specifically tuned to recognize extreme stress consistent with a physiological or chemical reaction to a situation, or to recognize a medical crisis, such as, for example, low blood sugar, heart arrhythmias, los oxygen saturation, or no pulse. This embodiment requires the device 102 to be equipped with the appropriate body sensors to be coupled to the user.); a free-loop and a fixed magnetic attractable buckle element on a front strap, wherein adapted to fasten the device through a movable magnetic clasp on a back strap; and a stopper affixed on the said back strap, wherein adapted to inhibit the said movable clasp from slipping out (Amis [0033] The personal safety device 102 can be a standalone personal safety device, or can be incorporated into a cellular phone, portable music player, keychain, pager, PDA, or other portable communication device. In another embodiment, the personal safety device 102 can be worn (i.e. “a belt”) on the user 100).

Regarding claim 27, Amis in view of Bitoun discloses the apparatus in Claim 26 further comprises rounded corners on the device frame, wherein adapted to evade cuts and injuries (Amis fig. 1 illustrates a round casing structure of personal safety device 102).

Amis figs. 1-2; [0044] A personal safety device 102 in one embodiment can be hand-held and/or wearable with a form factor similar to that of a portable electronic device such as (but not limited to) a cellular phone, digital music player or digital camera. [0050] By way of a non-limiting example, the user can depress the panic button 104 once to begin recording sound through microphone 210 and optionally begin recording still or moving images (e.g., MPEG-4) through a digital camera having lens 214.); a microphone on the front surface, wherein adapted to secretively perceive the plurality of emergency conditions and to operate the said accessorial emergency support apparatus (Amis [0044] A personal safety device 102 in one embodiment can be hand-held and/or wearable with a form factor similar to that of a portable electronic device such as (but not limited to) a cellular phone, digital music player or digital camera. [0050] By way of a non-limiting example, the user can depress the panic button 104 once to begin recording sound through microphone 210 and optionally begin recording still or moving images (e.g., MPEG-4) through a digital camera having lens 214.); an accelerometer connected to a central microprocessor with internal memory, wherein adapted to cancel the motion noise and to record the movement data ([0064] the device 102 may include accelerometers and other motion sensors); a wireless antennae set of WLAN, Bluetooth, GSM and GPS, wherein adapted for wireless communication and to track the speed and location ([0044] A GPS receiver or other geographic location determination device (e.g., GSM transceiver) is integrated with the personal safety device 102 and can be used to determine the location, speed and direction of travel of a personal safety device 102 user. [0089] This enhanced location information includes not only GPS coordinates, but also information collected from nearby WiFi hotspots, RFID sensors, Bluetooth sensors, and other short-range communication protocols. This information can include the name of nearby businesses that are transmitting WiFi or other communication signals.); a synchronization button , wherein adapted for wireless synchronization with the said emergency support apparatus, life-support network and other accessorial devices. (Amis [0089] 0089] In Phase Four, users can access via the portable safety device 102 the "911 Direct Locator" and "Search Services". The "911 Direct Locator" allows the user to transmit enhanced location information to the center 108 or to a 911 emergency service. This enhanced location information includes not only GPS coordinates, but also information collected from nearby WiFi hotspots, RFID sensors, Bluetooth sensors, and other short-range communication protocols.); a power button, wherein adapted to power on, power off, operate sleep mode and operate the said accessorial emergency support apparatus ([0033] [0033] The personal safety device 102 can be a standalone personal safety device, or can be incorporated into a cellular phone, portable music player, keychain, pager, PDA, or other portable communication device. These devices are known to have power buttons.); a USB module, wherein adapted to plug to external devices, power the device and recharge the internal battery (Bitoun [0034] These circuits are preferably decoupled with decouplers composed of capacitors and inductors, that reduce the noise to the power supply lines. [0078] Peripheral Unit --USB Charging and Battery Monitoring Module); a supercapacitor-energy harvester set attached to the said PMU ([0034] These circuits are preferably decoupled with decouplers composed of capacitors and inductors, that reduce the noise to the power supply lines.); and a PMU, the said USB module, a supercapacitor-battery set and a supercapacitor-energy harvester set, wherein adapted to supply and manage the power Bitoun fig. 1; [0017] power management module used to regulate use of the batteries (which are preferably re-chargeable). [0034] These circuits are preferably decoupled with decouplers composed of capacitors and inductors, that reduce the noise to the power supply lines.); and a detachable adhesive surface, wherein adapted to mount and attach the said accessorial emergency support apparatus (Amis figs. 1-2; [0033] teaches the personal safety device 102 attached/mounted to an object).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RAJSHEED O BLACK-CHILDRESS/               Examiner, Art Unit 2684                                                                                                                                                                                         

				/QUAN-ZHEN WANG/                                                            Supervisory Patent Examiner, Art Unit 2684